Vanguard Short-Term Federal Fund Supplement to the Prospectus and Summary Prospectus for Investor Shares & Admiral TM Shares Dated May 26, 2011 Prospectus and Summary Prospectus Text Changes The table titled Average Annual Total Returns for Periods Ended December 31, 2010 is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2010 1 Year 5 Years 10 Years Vanguard Short-Term Federal Fund Investor Shares Return Before Taxes 3.24% 4.94% 4.58% Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Comparative Index (reflects no deduction for fees, expenses, or taxes) Barclays Capital U.S. 1-5 Year Government Bond Index 3.57% 4.92% 4.59% Since Inception (Feb. 12, 1 Year 5 Years Vanguard Short-Term Federal Fund Admiral Shares Return Before Taxes 3.36% 5.05% 4.55% Comparative Index (reflects no deduction for fees, expenses, or taxes) Barclays Capital U.S. 1-5 Year Government Bond Index 3.57% 4.92% 4.49% Prospectus Text Changes The following term is added to the Glossary of Investment Terms : Barclays Capital U.S. 15 Year Government Bond Index. An index that includes U.S. Treasury and agency obligations with maturities of 1 to 5 years. Vanguard Marketing Corporation, Distributor. PS 49 102011 Vanguard Short-Term Federal Fund Supplement to the Prospectus and Summary Prospectus for Investor Shares Dated May 26, 2011 Prospectus and Summary Prospectus Text Changes The table titled Average Annual Total Returns for Periods Ended December 31, 2010 is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2010 1 Year 5 Years 10 Years Vanguard Short-Term Federal Fund Investor Shares 3.24% 4.94% 4.58% Comparative Index (reflects no deduction for fees or expenses) Barclays Capital U.S. 1-5 Year Government Bond Index 3.57% 4.92% 4.59% Prospectus Text Changes The following term is added to the Glossary of Investment Terms : Barclays Capital U.S. 15 Year Government Bond Index. An index that includes U.S. Treasury and agency obligations with maturities of 1 to 5 years. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 49A 102011 Vanguard Short-Term Federal Fund Supplement to the Prospectus and Summary Prospectus for Admiral TM Shares Dated May 26, 2011 Prospectus and Summary Prospectus Text Changes The table titled Average Annual Total Returns for Periods Ended December 31, 2010 is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2010 Since Inception (Feb. 12, 1 Year 5 Years Vanguard Short-Term Federal Fund Admiral Shares 3.36% 5.05% 4.55% Comparative Index (reflects no deduction for fees or expenses) Barclays Capital U.S. 1-5 Year Government Bond Index 3.57% 4.92% 4.49% Prospectus Text Changes The following term is added to the Glossary of Investment Terms : Barclays Capital U.S. 15 Year Government Bond Index. An index that includes U.S. Treasury and agency obligations with maturities of 1 to 5 years. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 549 102011
